 Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

   AMONEE ROCHESTER, individually                         CLASS ACTION COMPLAINT
   and on behalf of all others similarly
   situated,
          Plaintiff,                                         JURY TRIAL DEMANDED

   vs.                                               Case Number:
   MRS ASSOCIATES,
          Defendant
         Plaintiff, AMONEE ROCHESTER (hereinafter, “Plaintiff”), a New York resident, brings

this Class Action Complaint by and through the undersigned attorneys against Defendant MRS

ASSOCIATES (hereinafter, “Defendant”) individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff’s personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

         abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

         § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

         contribute to the number of personal bankruptcies, to material instability, to the loss of

         jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

         . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”

         does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

         §§ 1692(b) & (c).

   2. Congress explained that the purpose of the Act was not only to eliminate abusive debt

         collection practices, but also to “insure that those debt collectors who refrain from using
Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 2 of 9 PageID #: 2



     abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

     determining that the existing consumer protection laws were inadequate, id. § 1692(b),

     Congress gave consumers a private cause of action against debt collectors who fail to

     comply with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

  3. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

     et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

     the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

  4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                 NATURE OF THE ACTION

  5. Plaintiff brings this class action on behalf of a class of New York consumers seeking

     redress for Defendants’ actions of using an unfair and unconscionable means to collect a

     debt.

  6. Defendants actions violated § 1692 et seq. of Title 15 of the United States Code, commonly

     referred to as the Fair Debt Collections Practices Act (“FDCPA”).

  7. Plaintiff is seeking damages, and declaratory and injunctive relief.



                                            PARTIES

  8. Plaintiff is a natural person and a resident of Brooklyn, New York, and is a “Consumer” as

     defined by 15 U.S.C. §1692(a)(3).

  9. Defendant is a corporation with its principal office located at 1930 Olney Avenue, Cherry

     Hill, New Jersey 08003.

  10. Upon information and belief, Defendant is a company that uses the mail, telephone, or
Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 3 of 9 PageID #: 3



      facsimile in a business the principal purpose of which is the collection of debts, or that

      regularly collects or attempts to collect debts alleged to be due another.

  11. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).

                                    ALLEGATIONS OF FACT

  12. Some time prior to January 9, 2018, an obligation was allegedly incurred to Chase Bank

      USA, N.A.

  13. The Chase Bank USA, N.A. obligation arose out of a transaction in which money, property,

      insurance or services, which are the subject of the transaction, are primarily for personal,

      family or household purposes.

  14. The alleged Chase Bank USA, N.A. obligation is a "debt" as defined by 15 U.S.C.§

      1692a(5).

  15. Chase Bank USA, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

  16. On or about January 9, 2018, Defendant sent a letter (the “Letter”) to the Plaintiff a

      collection letter regarding the alleged debt. See Exhibit A.

  17. Upon information and belief, this Letter was the first communication between Defendant

      and the Plaintiff regarding the alleged debt.

  18. Plaintiff received the letter and read it.

  19. The Letter states offered Plaintiff a discount but warned the Plaintiff should she want

      favorable terms from Chase in the future, she would have to pay the full balance.

  20. Specifically the letter stated:

              “If we settle this debt with you for less than the full outstanding balance, Chase

              may offer you less favorable terms in the future for some Chase products or

              services, or may deny your application.”
Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 4 of 9 PageID #: 4



  21. Plaintiff, as would any least sophisticated consumer, read the above statement to mean two

     things: (1) if Plaintiff pays less than full balance, Chase will offer me less favorable terms

     and (2) should Plaintiff pay the full amount of the alleged debt, Chase will offer favorable

     terms in the future.

  22. Upon information and belief, had Plaintiff paid the full amount, she would not have been

     offered more favorable terms in the future.

  23. The language was used to mislead the Plaintiff into believing she had a financial incentive

     to pay the full amount, when none existed.

  24. Furthermore, Defendant was in no position nor are they able to ascertain whether paying

     this alleged debt would improve Plaintiff’s credit reports and credit scores.

  25. According to guidance published by the Consumer Financial Protection Bureau

     (hereinafter “CFPB”), a debt collector’s representation to a consumer that paying debts

     may improve the consumer’s creditworthiness or “enhance the likelihood that a consumer

     will subsequently receive credit from a lender” may be deceptive. CFPB Bulletin 2013-08

     – Representations Regarding Effect of Debt Payments on Credit Reports and Scores (July

     10, 2013). See Exhibit B.

  26. By inputting this language, the Defendant caused the Plaintiff a real risk of harm.

     Plaintiff, as would the least sophisticated consumer, would believe that they have a

     financial incentive to pay more, when no financial incentive existed.

  27. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed.

  28. Defendant’s actions as described herein are part of a pattern and practice used to collect

     consumer debts.

                                    CLASS ALLEGATIONS
Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 5 of 9 PageID #: 5



  29. Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ. P. 23(a)

     and 23(b)(3).

  30. The Class consists of (a) all individuals with addresses in the state of New York (b) to

     whom Defendant (c) sent a collection letter attempting to collect a consumer debt owed to

     Chase Bank USA, N.A. (d) which stated “If we settle this debt with you for less than the

     full outstanding balance, Chase may offer you less favorable terms in the future for some

     Chase products or services, or may deny your application.” (e) which letter was sent on or

     after a date one year prior to the filing of this action and on or before a date 21 days after

     the filing of this action.

  31. The identities of all class members are readily ascertainable from the records of Defendant

     and those companies and entities on whose behalf they attempt to collects and/or have

     purchased debts.

  32. Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

     managers, directors, and employees of the Defendant and their respective immediate

     families, and legal counsel for all parties to this action and all members of their immediate

     families.

  33. There are questions of law and fact common to the Plaintiff Class, which common issues

     predominate over any issues involving only individual class members. The principal issue

     is whether the Defendant’s written communications to consumers, in the forms attached as

     Exhibits A, violate 15 U.S.C. §§ 1692e.

  34. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

     and legal theories.

  35. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Class defined
Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 6 of 9 PageID #: 6



     in this complaint. The Plaintiff has retained counsel with experience in handling consumer

     lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor Plaintiff’s

     attorneys have any interests, which might cause them not to vigorously pursue this action.

  36. This action has been brought, and may properly be maintained, as a class action pursuant

     to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

     defined community interest in the litigation:

     (a)     Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

             the Plaintiff Class defined above is so numerous that joinder of all members would

             be impractical.

     (b)     Common Questions Predominate: Common questions of law and fact exist as to

             all members of the Plaintiff Class and those questions predominate over any

             questions or issues involving only individual class members. The principal issue is

             whether the Defendant’s written communications to consumers, in the forms

             attached as Exhibit A, violate 15 U.S.C. §§ 1692e.

     (c)     Typicality: The Plaintiff’s claims are typical of the claims of the class members.

             The Plaintiff and all members of the Plaintiff Class have claims arising out of the

             Defendant’s common uniform course of conduct complained of herein.

     (d)     Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

             members insofar as Plaintiff has no interests that are adverse to the absent class

             members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

             has also retained counsel experienced in handling consumer lawsuits, complex

             legal issues, and class actions. Neither the Plaintiff nor Plaintiff’s counsel has any

             interests which might cause them not to vigorously pursue the instant class action
Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 7 of 9 PageID #: 7



             lawsuit.

     (e)     Superiority: A class action is superior to the other available means for the fair and

             efficient adjudication of this controversy because individual joinder of all members

             would be impracticable. Class action treatment will permit a large number of

             similarly situated persons to prosecute their common claims in a single forum

             efficiently and without unnecessary duplication of effort and expense that

             individual actions would engender.

  37. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

     appropriate in that the questions of law and fact common to members of the Plaintiff Class

     predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the

     controversy.

  38. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

     of class certification motion, seek to certify a class(es) only as to particular issues pursuant

     to Fed. R. Civ. P. 23(c)(4).

                                           COUNT I

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

  39. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

     herein with the same force and effect as if the same were set forth at length herein.

  40. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

     various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

  41. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.
 Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 8 of 9 PageID #: 8



   42. Defendant violated said section by:

          •   Falsely representing the amount of the debt in violation of §1692e(2)

          •   Making a false and misleading representation in violation of §1692e(10).

   43. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

       violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

       attorneys’ fees.




                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              (a)     Declaring that this action is properly maintainable as a Class Action and

       certifying Plaintiff as Class representative, and the undersigned as Class Counsel;

              (b)     Awarding Plaintiff and the Class statutory damages;

              (c)     Awarding Plaintiff and the Class actual damages;

              (d)     Awarding Plaintiff costs of this Action, including reasonable attorneys’

              fees and expenses;

              (e)     Awarding pre-judgment interest and post-judgment interest; and

              (f)     Awarding Plaintiff and the Class such other and further relief as this Court

              may deem just and proper.


Dated: January 7, 2019

                                     By:
                                             /s/ Yitzchak Zelman
                                             Yitzchak Zelman, Esq.
                                             MARCUS & ZELMAN, LLC
                                             701 Cookman Avenue, Suite 300
                                             Asbury Park, New Jersey 07712
 Case 1:19-cv-00102-DLI-CLP Document 1 Filed 01/07/19 Page 9 of 9 PageID #: 9



                                             Phone: (732) 695-3282
                                             Email: yzelman@marcuszelman.com
                                             Attorneys for Plaintiff

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: January 7, 2019
                                             By: /s/ Yitzchak Zelman
                                             Yitzchak Zelman, Esq.
